Citation Nr: 0029411	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-29 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional left leg disability as a result of surgery 
performed at a Department of Veterans Affairs medical 
facility in July 1961.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1948 to 
June 1950, and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for additional left leg disability as a result of 
surgery performed at a VA medical facility in July 1961.  

In June 1999, the Board remanded the case to the RO for 
further development.  Regrettably, the matter must be 
returned to the RO for additional development and 
clarification.  


REMAND

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In the June 1996 Remand, the Board requested that the 
veteran's file be referred to an orthopedic specialist for 
review and an opinion as to whether the veteran had any 
chronic additional disability of the left leg as a result of 
the surgery performed on his left knee at the Fayetteville, 
North Carolina, VA Medical Center (VAMC) in July 1961.  In 
October 1999, an orthopedist examined the veteran, reviewed 
his file, and stated that he could not see any evidence of a 
chronic increase in severity over the preoperative status of 
the left leg.  He further remarked that he could "not see 
any progressive evidence of this with regard to the thigh or 
where the hematoma was or anything like that; that is, there 
was no pain on palpation of the thigh and there was no 
swelling of the thigh.  [In addition,] [t]here were no 
abnormalities of the thigh where the hematoma was."  

In finding this opinion to be insufficient, the Board points 
out that, the treatment at issue here is the July 1961 
surgery on the veteran's left knee which was performed at a 
VA medical facility.  There was no indication in the records 
from that surgery that the veteran developed a hematoma on 
his left thigh after this procedure.  However, private 
medical records from Georgetown Memorial Hospital do show 
that the veteran was seen in the emergency room in May 1998.  
He reported that he was status post total knee replacement in 
April 1998, a procedure that had been performed at Georgetown 
Memorial Hospital.  When he awoke from the surgery, he 
recalled he had significant bruising on his left upper thigh, 
presumably secondary to his position on the operating table.  
He presented for possible aspiration of the hematoma.  
Therefore, the Board may only assume that the examiner did 
not review the proper records in conjunction with his 
opinion.  Furthermore, in this regard, it is noted that 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability resulting from private medical treatment may not 
be granted; the law only applies to VA treatment.  
Consequently, any additional disability arising from that 
hematoma is irrelevant for the purposes of this appeal.  

In further attempting to clarify the matter, the Board again 
notes that, in a September 1993 letter, the veteran's private 
physician, Richard J. Davis, M.D., related that, subsequent 
to the veteran's patellectomy in 1961, he developed 
progressive discomfort in the left lower extremity due to the 
development of osteoarthritis and venous insufficiency that 
"was dramatically aggravated" by the surgery, and required 
custom made support stockings.  Therefore, it appears that 
the alleged additional disability at issue here is, in part, 
the aggravation of the veteran's venous insufficiency.  

Hence, the Board concludes that the case must be returned to 
the RO for further development and clarification.  
Furthermore, it appears that a vascular specialist may be 
more helpful in supplying the required opinion in light of 
the nature of the veteran's disability.  
Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
lower extremity disabilities since 
October 1999.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since October 1999.  Once obtained, all 
records that are not already in the file 
must be associated with the claims 
folder.

3.  The veteran should be provided the 
opportunity to supplement the record with 
an additional medical statement from Dr. 
Davis, that explains the rationale for 
his September 1993 opinion that the 
veteran's venous insufficiency of the 
left lower extremity was aggravated by 
the July 1961 VA surgery.  

4.  The veteran's file should be referred 
to a vascular specialist.  The physician 
should review the records and provide an 
opinion as to whether it is at least as 
likely as not that the July 1961 surgery 
performed on the veteran's left knee at a 
VA medical facility resulted in chronic 
additional disability of the veteran's 
left lower extremity.  In particular, the 
physician should address whether the 
procedure permanently aggravated the 
veteran's venous insufficiency or whether 
any instance of aggravation was acute and 
transitory and fully resolved with 
treatment.  The physician should 
reference the September 1993 opinion by 
Dr. Davis, and explain why he agrees or 
disagrees with this opinion.  The 
physician is advised that the issue of 
negligence or fault is irrelevant for the 
purpose of the veteran's appeal.  

5.  When the above development has been 
completed, the issue of entitlement to 
benefits under 38 U.S.C.A. § 1151 for 
additional left leg disability as a 
result of surgery at a VA medical 
facility should be readjudicated by the 
RO.  If the determination remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


